DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on November 11, 2020.  Claims 1, and 4  - 22 are pending and examined below.

Response to Arguments
Applicant’s response arguments, with regards to claims 1, and 4  - 22, filed on November 20, 2020 are moot in view of the new grounds of rejection under the combination of Hamilton, Watts, and Davies which are necessitated by Applicant’s amendments.

Please see detailed rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 – 18, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0158431 A1 to HAMILTON et al. (herein after "Hamilton") in view of U.S. Patent Application Publication No. 2016/0282126 A1 to WATTS et al. (herein after "Watts"), and further in view of U.S. Patent No. 5,944,132 to DAVIES et al. (herein after "Davies").

As to Claim 1, (Currently Amended) 
an autonomous cart (see Figs. 1 and 2a, and ¶0060, "enhanced carts 102 are autonomous and lead associates around the warehouse”) comprising:
a chassis (see Figs. 1 and 2a, and ¶0060);
wherein the autonomous cart is configured to navigate through an environment at a low cost (see Figs. 2A - 2B, 4, and ¶0063, "multiple enhanced carts 102 working in the same warehouse and there is a benefit to having the system coordinate the carts 102 to work better than they would by themselves. Navigation information, such as detected changes in the warehouse layout, information on obstacles, and location of associates 104 and carts 102 or other tracked equipment, can be shared between the enhanced carts 102, allowing them to make better navigation choices. In one embodiment, the enhanced carts 102 are given strong suggestions or rules that allow them to navigate congested warehouse floor locations or aisles more effectively”), and 
wherein a cost to the autonomous cart is determined using a costmap associated with the environment.  (See Figs. 2A - 2B, 4, and ¶0047 - ¶0048, "enhanced cart 102 within the warehouse and detect possible obstacles in the cart's way. Techniques, such as Simultaneous Localization and Mapping (SLAM), can be used to create or enhance digital maps of the warehouse and to locate the carts 102 within the warehouse. This information may be shared between multiple enhanced carts 102 in the warehouse, so that they continually or periodically receive updated information about changes in the warehouse.")

a plurality of wheels, mechanically coupled to the chassis, to enable movement of the
chassis along a surface;
a motor, mechanically coupled to at least one wheel in the plurality of wheels, to rotate
the at least one wheel and to turn the at least one wheel to slow and/or stop the autonomous cart;
a load cell, mechanically coupled to the chassis, to sense force exerted on the chassis and
to generate a signal representing a magnitude and direction of the force; and
a processor, operably coupled to the load cell, to actuate the motor in response to the signal generated by the load cell.

Therefore, Watts and Davies’ works are introduced to combine with Hamilton’s autonomous warehouse carts to cure the gaps that Hamilton has in disclosing the claimed invention.
Watts’ work presents a moveable cart 812 (see Fig. 8A) system wherein it generates maps with semantic labels, determines a first map that includes features located at first positions and semantic labels located at semantic positions, and determines a second map that includes at least some of the features located at second positions.  A system processor can then determine one or more transformations 
Watts further teaches a plurality of wheels, mechanically coupled to the chassis, to enable movement of the chassis along a surface (see ¶0101 - ¶0127, drive wheels 814); and a motor, mechanically coupled to at least one wheel in the plurality of wheels, to rotate the at least one wheel and to turn the at least one wheel to slow and/or stop the autonomous cart.  (See Figs. 8A - 8D, and ¶0130, smart medical cart propulsion / drive system.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Hamilton’s autonomous warehouse carts with the motorized wheels for propulsion, as taught by Watts.  Motivation for utilizing the element of wheels in the autonomous warehouse cart assembly, can include, but are not limited to: wheels provide high maneuverability, require a relatively low amount of torque to propel, and are often more reliable because they comprise fewer part components.

Davies’ work presents an autonomous golf caddy apparatus (21) movably supported on a steering assembly (28) and including a communications assembly (41) for communicating with a GPS system (61) and a central control station in order to guide and steer the apparatus around designated accessible areas of a golf course. The apparatus (21) also includes a dead reckoning system with distance determination device (83) and compass (85) for determining the distance the caddy travels should the 
Davies further teaches a load cell, mechanically coupled to the chassis, to sense force exerted on the chassis and to generate a signal representing a magnitude and direction of the force (see Figs. 1 - 2, and Col. 13, Lines 16 - 26, "a manual controller 130 is provided on handle 19… Handle 19 is provided with a strain gauge assembly that includes transducers physically mounted in handle 19 so as to sense pulling, pushing and right and left hand pressure for steering."  Davies teaches analogously wherein the autonomous golf caddy has a load cell configured in the handle which is outfitted to determine force magnitude and direction); and a processor, operably coupled to the load cell, to actuate the motor in response to the signal generated by the load cell.  (See Figs. 1 - 2, and Col. 13, Lines 54 - 57, "the basic components that control operation of 55 caddy apparatus 21 are shown in block diagram form. The control components include a general purpose computer 22 that has a central processing unit (CPU).”)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Hamilton’s autonomous warehouse carts with the load cell for determining force magnitude and direction, as taught by Davies.  Motivation for combining the element of load cells in the autonomous warehouse cart assembly, can include, but are not limited to: converting mechanical force to accurately weigh the loads being picked and transported, and recognizing force magnitude of objects and / or items that the autonomous warehouse carts may physically impact or touch as they traverse their environment.

As to Claim 2 - 3, (Canceled)

As to Claim 4, (Currently Amended) 
Hamilton is considered to disclose a method, comprising:
receiving, by a first autonomous cart, a map of an environment (see Figs. 2A - 2B, 4, and ¶0063, "multiple enhanced carts 102 working in the same warehouse and there is a benefit to having the system coordinate the carts 102 to work better than they would by themselves. Navigation information, such as detected changes in the warehouse layout, information on obstacles, and location of associates 104 and carts 102 or other tracked equipment, can be shared between the enhanced carts 102, allowing them to make better navigation choices. In one embodiment, the enhanced carts 102 are given strong suggestions or rules that allow them to navigate congested warehouse floor locations or aisles more effectively”) from a server (see ¶0026 - ¶0028, network 14... can be performed remotely, in the cloud”), the map
comprising a costmap that represents a cost to the first autonomous cart for moving through a certain portion of the environment (see ¶0047 - ¶0048, "enhanced cart 102 within the warehouse and detect possible obstacles in the cart's way. Techniques, such as Simultaneous Localization and Mapping (SLAM), can be used to create or enhance digital maps of the warehouse and to locate the carts 102 within the warehouse. This information may be shared between multiple enhanced carts 102 in the warehouse, so that they continually or periodically receive updated information about changes in the warehouse.”  Hamilton teaches a first autonomous warehouse cart amongst a plurality of autonomous warehouse carts navigating via a 
navigating, by the first autonomous cart (see Figs. 2A - 2B, 4, ¶0047 – ¶0048,  and ¶0063.  In particular see ¶0047 - ¶0048, Hamilton teaches a first autonomous warehouse cart amongst a plurality of autonomous warehouse carts navigating via a costmap where they cooperatively work together to facilitate greater transport efficiencies), through the environment based on the costmap at a low cost, wherein the cost is determined using the costmap (see ¶0047 - ¶0048, "enhanced cart 102 within the warehouse and detect possible obstacles in the cart's way. Techniques, such as Simultaneous Localization and Mapping (SLAM), can be used to create or enhance digital maps of the warehouse and to locate the carts 102 within the warehouse. This information may be shared between multiple enhanced carts 102 in the warehouse, so that they continually or periodically receive updated information about changes in the warehouse”).
However, Hamilton’s autonomous warehouse carts do not teach or suggest detecting, by the first autonomous cart, a change in the environment with respect to the map while navigating through the environment, the change being at least one of an alteration in visual appearance of the environment with respect to the map or a discovery of a new portion of the environment not represented in the map; and
transmitting, by the first autonomous cart, a representation of the change to the server.

While Hamilton’s autonomous warehouse carts teach inter-cart communication respective to a network and / or cloud server (see Figs. 2A - 2B, 4, and ¶0047 - ¶0048), Watts provides more clarification in transmitting, by the first autonomous cart, a representation of the change to the server.  (See ¶0116 - ¶0118, Watts suggests autonomous cart can relay field / environment information back to cloud-based server system when it encounters events, obstacles and / or structures which make an area impassable.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Hamilton’s autonomous warehouse carts with environment visual inspection and visual environment differentiation analytics, as taught by Watts.  Motivation for combining the elements of environment visual inspection and visual environment differentiation analytics in the autonomous warehouse cart control system, can include, but are not limited to facilitating enhanced navigation, and obstacle avoidance.

As to Claim 5, (Currently Amended) 
a method of claim 4, further comprising: 
receiving, by the first autonomous cart, an updated map of the environment from the server, the updated map showing the change detected by the first autonomous cart.  (See ¶0047 - ¶0048, "enhanced cart 102 within the warehouse and detect possible obstacles in the cart's way. Techniques, such as Simultaneous Localization and Mapping (SLAM), can be used to create or enhance digital maps of the warehouse and to locate the carts 102 within the warehouse. This information may be shared between multiple enhanced carts 102 in the warehouse, so that they continually or periodically receive updated information about changes in the warehouse.”  Emphasis added.  Hamilton teaches a first autonomous warehouse cart amongst a plurality of autonomous warehouse carts navigating via a costmap where they cooperatively work together to facilitate greater transport efficiencies, as field / environment information is relayed back to a cloud-based server system as the  autonomous warehouse carts encounter events, obstacles and / or structures.)

As to Claim 6, (Currently Amended) 
Modified Hamilton is considered to substantially disclose a method of claim 4, wherein the costmap further represents at least one of a passable area or an impassable area for the first autonomous cart in the environment.  (See ¶0047 - ¶0048, "enhanced cart 102 within the warehouse and detect possible obstacles in the cart's way. Techniques, such as Simultaneous Localization and Mapping (SLAM), can be used to create or enhance digital maps of the warehouse and to locate the carts 102 

As to Claim 7, (Original) 
Modified Hamilton is considered to substantially disclose the method of claim 6.
However, Hamilton’s autonomous warehouse carts do not teach or suggest, wherein navigating through the environment includes:
generating a two-dimensional (2D) traversability map based on the costmap, the 2D
traversability map including traversability information for the first autonomous cart.  
Conversely, Watts discloses generating a two-dimensional (2D) traversability map based on the costmap, the 2D traversability map including traversability information for the first autonomous cart.  (See Fig. 3, and Table1, and ¶0058, ¶0088, and ¶0128, 2D and 3D map generation for autonomous carts to traverse areas / environments.)


As to Claim 8, (Original) 
Modified Hamilton substantially discloses the method of claim 7.
However, Hamilton’s autonomous warehouse carts do not teach or suggest identifying a plurality of destinations for the first autonomous cart based on the 2D traversability map;
evaluating a set of maneuvers for the first autonomous cart to arrive at each of the plurality of destinations;
calculating a feasible path based on the evaluation of the set of maneuvers;
generating a planned path based at least in part on the feasible path; and
obtaining a smoothed trajectory for the first autonomous cart based on the planned path.

Watts, on the contrary, discloses a moveable cart system wherein it identifies a plurality of destinations for the first autonomous cart based on the 2D traversability map (see Fig. 3, and Table1, and ¶0058, ¶0088, and ¶0128, 2D and 3D map generation for autonomous carts to traverse areas / environments); 

calculating a feasible path based on the evaluation of the set of maneuvers (see ¶0036, ¶0146 - ¶0147, and ¶0159 - ¶0160, Watts suggests autonomous cart performs comparative analysis of features in the environment to be traversed, and uses this data to remap the environment to facilitate more efficient paths for the autonomous cart to traverse); 
generating a planned path based at least in part on the feasible path (see ¶0036, ¶0146 - ¶0147, and ¶0159 - ¶0160, Watts suggests a new planned path is generated for autonomous cart to traverse); and 
obtaining a smoothed trajectory for the first autonomous cart based on the planned path.  (See ¶0036, "by using coordinates of multiple (nearby) features, false positives or false correspondences between the old and new maps can be eliminated. Based on the correspondences, one or more transformations associating old map coordinates and new map coordinates can be determined, where each transformation associates coordinates of features within a local neighborhood (region) of the space." Watts suggests trajectory for autonomous carts are smoothed, refined, and / or calibrated based on the planned path.  See also ¶0146 - ¶0147, and ¶0159 - ¶0160.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Hamilton’s autonomous warehouse carts with the 2D and 3D map generation, as taught by Watts.  Motivation for combining the element of multi-dimensional map generation in the autonomous warehouse cart 

As to Claim 9, (Currently Amended) 
Modified Hamilton substantially discloses the method of claim 8.
However, Hamilton’s autonomous warehouse carts do not teach or suggest determining whether the smoothed trajectory violates a constraint in the traversability map;
in response to determining that the smoothed trajectory violates the constraint, rejecting the smoothed trajectory and subsequent trajectories within the planned path; and
in response to determining that the smoothed trajectory does not violate the constraint,
executing the smoothed trajectory and subsequent trajectories on the planned path. 

Watts, on the other hand, discloses a moveable cart system wherein it determines whether the smoothed trajectory violates a constraint in the traversability map (see ¶0036, and ¶0073 - ¶0075.  Watts suggests trajectory for autonomous carts are smoothed, refined, and / or calibrated based on the planned path, and in response to mapping errors.  See also ¶0146 - ¶0147, and ¶0159 - ¶0160); in response to determining that the smoothed trajectory violates the constraint, rejecting the smoothed trajectory and subsequent trajectories within the planned path (see ¶0036, and ¶0073 -  
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Hamilton’s autonomous warehouse carts with the smoothed trajectory setting and constraint reconciliation techniques, as taught by Watts.  Motivation for combining the element of trajectory profile reconciliation in the autonomous warehouse cart system, can include, but are not limited to facilitating enhanced navigation, obstacle avoidance, and realizing greater time savings.

As to Claim 10, (Currently Amended) 
Hamilton is considered to substantially disclose a method, comprising:
transmitting, by a server  (see ¶0026 - ¶0028, network 14... can be performed remotely, in the cloud”), a map of an environment to a first autonomous cart, the map comprising a costmap that represents a cost to the first autonomous cart for moving through a certain portion of the environment, wherein the first autonomous cart uses the costmap to navigate through the environment at a low cost  (see Figs. 2A - 2B, 4, and ¶0047 - ¶0048, "enhanced cart 102 within the warehouse and detect possible obstacles in the cart's way. Techniques, such as Simultaneous Localization and Mapping (SLAM), can be used to create or enhance digital maps of the warehouse and to locate the carts 102 within the warehouse. This information may be shared between multiple enhanced carts 102 in the warehouse, so that they continually or periodically receive updated information about changes in the warehouse.”  Emphasis added.  Hamilton teaches a first autonomous warehouse cart amongst a plurality of autonomous warehouse carts navigating via a costmap where they cooperatively work together to facilitate greater transport efficiencies, as field / environment information is relayed back to a cloud-based server system as the  autonomous warehouse carts encounter events, obstacles and / or structures);
generating, by the server, an updated map of the environment, the updated map showing the change detected by the first autonomous cart.  (See Figs. 2A - 2B, 4, and ¶0047 - ¶0048, "enhanced cart 102 within the warehouse and detect possible obstacles in the cart's way. Techniques, such as Simultaneous Localization and Mapping (SLAM), can be used to create or enhance digital maps of the warehouse and to locate the carts 102 within the warehouse. This information may be shared between multiple enhanced carts 102 in the warehouse, so that they continually or periodically receive updated information about changes in the warehouse.”  Emphasis added.  Hamilton teaches a first autonomous warehouse cart amongst a plurality of autonomous warehouse carts navigating via a costmap where they cooperatively work together to facilitate greater transport efficiencies, as field / environment information is 

However, Hamilton’s autonomous warehouse carts do not teach or suggest detecting, by the first autonomous cart, a change in the environment with respect to the map while navigating through the environment, the change being at least one of an alteration in visual appearance of the environment with respect to the map or a discovery of a new portion of the environment not represented in the map; and
transmitting, by the server, the updated map to at least one of the first autonomous cart or a second autonomous cart. 

Watts, on the other hand, discloses detecting, by the first autonomous cart, a change in the environment with respect to the map while navigating through the environment, the change being at least one of an alteration in visual appearance of the environment with respect to the map or a discovery of a new portion of the environment not represented in the map (see ¶0035 - ¶0036, ¶0146 - ¶0147, and ¶0159 - ¶0160, "The robot can remap the space periodically and/or after detecting changes in part or all of the space.”)
While Hamilton’s autonomous warehouse carts teach inter-cart communication respective to a network and / or cloud server (see Figs. 2A - 2B, 4, and ¶0047 - ¶0048), Watts provides more clarification in transmitting, by the first autonomous cart, a representation of the change to the server.  (See ¶0116 - ¶0118, Watts suggests 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Hamilton’s autonomous warehouse carts with environment visual inspection and visual environment differentiation analytics, as taught by Watts.  Motivation for combining the elements of environment visual inspection and visual environment differentiation analytics in the autonomous warehouse cart assembly, can include, but are not limited to facilitating enhanced navigation, and obstacle avoidance.

As to Claim 11, (Currently Amended) 
Hamilton is considered to disclose a system (see Figs. 1 and 2a, and ¶0060, "enhanced carts 102 are autonomous and lead associates around the warehouse”), comprising:
a server  (see ¶0026 - ¶0028, network 14... can be performed remotely, in the cloud”); and
a first autonomous cart, the first autonomous cart communicatively coupled to the server (see Figs. 1 and 2A - 2B, 4, ¶0026 - ¶0028, ¶0047 - ¶0048, and ¶0060, Hamilton teaches a first autonomous warehouse cart amongst a plurality of autonomous warehouse carts connected to a network / cloud based server),
the first autonomous cart (102) (see Figs. 1 and 2A - 2B, and 4) configured to:
obtain a map of an environment from the server, the map comprising a costmap that represents a cost to the first autonomous cart for moving through a certain portion of the environment (see ¶0047 - ¶0048, "enhanced cart 102 within the warehouse and detect possible obstacles in the cart's way. Techniques, such as Simultaneous Localization and Mapping (SLAM), can be used to create or enhance digital maps of the warehouse and to locate the carts 102 within the warehouse. This information may be shared between multiple enhanced carts 102 in the warehouse, so that they continually or periodically receive updated information about changes in the warehouse.”  Hamilton teaches a first autonomous warehouse cart amongst a plurality of autonomous warehouse carts navigating via a costmap where they cooperatively work together to facilitate greater transport efficiencies);
navigate through the environment (see Figs. 2A - 2B, 4, and ¶0063) based on the costmap at a low cost,
wherein the cost is determined using the costmap (see ¶0047 - ¶0048, "enhanced cart 102 within the warehouse and detect possible obstacles in the cart's way. Techniques, such as Simultaneous Localization and Mapping (SLAM), can be used to create or enhance digital maps of the warehouse and to locate the carts 102 within the warehouse. This information may be shared between multiple enhanced carts 102 in the warehouse, so that they continually or periodically receive updated information about changes in the warehouse”);

However, Hamilton’s autonomous warehouse carts do not teach or suggest detecting, by the first autonomous cart, a change in the environment with respect to the map while navigating through the environment, the change being at least one of an alteration in visual appearance of the environment with respect to the map or a discovery of a new portion of the environment not represented in the map; and
transmitting, by the first autonomous cart, a representation of the change to the server.
Watts, on the other hand, discloses detecting, by the first autonomous cart, a change in the environment with respect to the map while navigating through the environment, the change being at least one of an alteration in visual appearance of the environment with respect to the map or a discovery of a new portion of the environment not represented in the map (see ¶0035 - ¶0036, ¶0146 - ¶0147, and ¶0159 - ¶0160, "The robot can remap the space periodically and/or after detecting changes in part or all of the space.”)
While Hamilton’s autonomous warehouse carts teach inter-cart communication respective to a network and / or cloud server (see Figs. 2A - 2B, 4, and ¶0047 - ¶0048), Watts provides more clarification in transmitting, by the first autonomous cart, a representation of the change to the server.  (See ¶0116 - ¶0118, Watts suggests autonomous cart can relay field / environment information back to cloud-based server system when it encounters events, obstacles and / or structures which make an area impassable.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Hamilton’s autonomous warehouse carts with environment visual inspection and visual environment differentiation analytics, as taught 

As to Claim 12, (Original)
Modified Hamilton substantially discloses the system of claim 11, wherein the first autonomous cart is further configured to:
obtain an updated map of the environment from the server, the updated map showing the change detected by the first autonomous cart.  (See Figs. 2A - 2B, 4, and ¶0047 - ¶0048, "enhanced cart 102 within the warehouse and detect possible obstacles in the cart's way. Techniques, such as Simultaneous Localization and Mapping (SLAM), can be used to create or enhance digital maps of the warehouse and to locate the carts 102 within the warehouse. This information may be shared between multiple enhanced carts 102 in the warehouse, so that they continually or periodically receive updated information about changes in the warehouse.”  Emphasis added.  Hamilton teaches a first autonomous warehouse cart amongst a plurality of autonomous warehouse carts navigating via a costmap where they cooperatively work together to facilitate greater transport efficiencies, as field / environment information is relayed back to a cloud-based server system as the  autonomous warehouse carts encounter events, obstacles and / or structures.)

As to Claim 13, (Currently Amended) 
the system of claim 11, wherein the costmap further represents at least one of a passable area or an impassable area for the first autonomous cart in the environment.  (See Figs, 2A – 2B, 4, and ¶0047 - ¶0048, "enhanced cart 102 within the warehouse and detect possible obstacles in the cart's way. Techniques, such as Simultaneous Localization and Mapping (SLAM), can be used to create or enhance digital maps of the warehouse and to locate the carts 102 within the warehouse. This information may be shared between multiple enhanced carts 102 in the warehouse, so that they continually or periodically receive updated information about changes in the warehouse.”  Hamilton teaches a first autonomous warehouse cart amongst a plurality of autonomous warehouse carts navigating via a costmap where they cooperatively work together to facilitate greater transport efficiencies, as field / environment information is relayed back to a cloud-based server system as the  autonomous warehouse carts encounter events, obstacles and / or structures which make an area passable or impassable.)

As to Claim 14, (Original) 
Modified Hamilton is considered to substantially disclose the system of claim 13.
However, Hamilton’s autonomous warehouse carts do not teach or suggest, wherein navigating through the environment includes:
generating a two-dimensional (2D) traversability map based on the costmap, the 2D
traversability map including traversability information for the first autonomous cart.  
Conversely, Watts discloses generating a two-dimensional (2D) traversability map based on the costmap, the 2D traversability map including traversability information for the first autonomous cart.  (See Fig. 3, and Table1, and ¶0058, ¶0088, and ¶0128, 2D and 3D map generation for autonomous carts to traverse areas / environments.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Hamilton’s autonomous warehouse carts with the 2D and 3D map generation, as taught by Watts.  Motivation for combining the element of multi-dimensional map generation in the autonomous warehouse cart system, can include, but are not limited to facilitating enhanced navigation, obstacle avoidance, and realizing greater time savings.

As to Claim 15, (Original) 
Modified Hamilton substantially discloses the system of claim 14.
However, Hamilton’s autonomous warehouse carts do not teach or suggest identifying a plurality of destinations for the first autonomous cart based on the 2D traversability map;
evaluating a set of maneuvers for the first autonomous cart to arrive at each of the plurality of destinations;
calculating a feasible path based on the evaluation of the set of maneuvers;
generating a planned path based at least in part on the feasible path; and
obtaining a smoothed trajectory for the first autonomous cart based on the planned path.

Watts, on the contrary, discloses a moveable cart system wherein it identifies a plurality of destinations for the first autonomous cart based on the 2D traversability map (see Fig. 3, and Table1, and ¶0058, ¶0088, and ¶0128, 2D and 3D map generation for autonomous carts to traverse areas / environments); 
evaluating a set of maneuvers for the first autonomous cart to arrive at each of the plurality of destinations (see ¶0036, ¶0113, ¶0146 - ¶0147, and ¶0159 - ¶0160); 
calculating a feasible path based on the evaluation of the set of maneuvers (see ¶0036, ¶0146 - ¶0147, and ¶0159 - ¶0160, Watts suggests autonomous cart performs comparative analysis of features in the environment to be traversed, and uses this data to remap the environment to facilitate more efficient paths for the autonomous cart to traverse); 
generating a planned path based at least in part on the feasible path (see ¶0036, ¶0146 - ¶0147, and ¶0159 - ¶0160, Watts suggests a new planned path is generated for autonomous cart to traverse); and 
obtaining a smoothed trajectory for the first autonomous cart based on the planned path.  (See ¶0036, "by using coordinates of multiple (nearby) features, false positives or false correspondences between the old and new maps can be eliminated. Based on the correspondences, one or more transformations associating old map coordinates and new map coordinates can be determined, where each transformation associates coordinates of features within a local neighborhood (region) of the space." 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Hamilton’s autonomous warehouse carts with the 2D and 3D map generation, as taught by Watts.  Motivation for combining the element of multi-dimensional map generation in the autonomous warehouse cart system, can include, but are not limited to facilitating enhanced navigation, obstacle avoidance, and realizing greater time savings.

As to Claim 16, (Currently Amended) 
Modified Hamilton substantially discloses the system of claim 15.
However, Hamilton’s autonomous warehouse carts do not teach or suggest determining whether the smoothed trajectory violates a constraint in the traversability map;
in response to determining that the smoothed trajectory violates the constraint, rejecting the smoothed trajectory and subsequent trajectories within the planned path; and
in response to determining that the smoothed trajectory does not violate the constraint,
executing the smoothed trajectory and subsequent trajectories on the planned path. 


It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Hamilton’s autonomous warehouse carts with the smoothed trajectory setting and constraint reconciliation techniques, as taught by Watts.  Motivation for combining the element of trajectory profile reconciliation in the autonomous warehouse cart system, can include, but are not limited to facilitating enhanced navigation, obstacle avoidance, and realizing greater time savings.

As to Claim 17, (Currently Amended) 
Hamilton is considered to substantially disclose a system, comprising:
a first autonomous cart (102) (see Figs. 1 and 2A - 2B, and 4);
a second autonomous cart, the second autonomous cart communicatively coupled to the first autonomous cart (see Figs, 2A – 2B, 4, and ¶0047 – ¶0048, “This information may be shared between multiple enhanced carts 102 in the warehouse, so that they continually or periodically receive updated information about changes in the warehouse.”  Hamilton teaches a first autonomous warehouse cart amongst a plurality of autonomous warehouse carts navigating via a costmap where they cooperatively work together to facilitate greater transport efficiencies, as field / environment information is relayed back to a cloud-based server system); and
a server (see ¶0026 - ¶0028, network 14... can be performed remotely, in the cloud”), the server communicatively coupled to the first autonomous cart and the second autonomous cart, the server configured to:
transmit, a map of an environment to the first autonomous cart, the map comprising a costmap that represents a cost to the first autonomous cart for moving through a certain portion of the environment, wherein the first autonomous cart uses the costmap to navigate through the environment at a low cost  (see Figs. 2A - 2B, 4, and ¶0047 - ¶0048, "enhanced cart 102 within the warehouse and detect possible obstacles in the cart's way. Techniques, such as Simultaneous Localization and Mapping (SLAM), can be used to create or enhance digital maps of the warehouse and to locate the carts 102 within the warehouse. This information may be shared between multiple enhanced carts 102 in the warehouse, so they continually or periodically receive updated information about changes in the warehouse.”  Emphasis added.  Hamilton teaches a first autonomous warehouse cart amongst a plurality of autonomous warehouse carts navigating via a costmap where they cooperatively work together to facilitate greater transport efficiencies, as field / environment information is relayed back to a cloud-based server system as the  autonomous warehouse carts encounter events, obstacles and / or structures);
generating, by the server, an updated map of the environment, the updated map showing the change detected by the first autonomous cart.  (See Figs. 2A - 2B, 4, and ¶0047 - ¶0048, "enhanced cart 102 within the warehouse and detect possible obstacles in the cart's way. Techniques, such as Simultaneous Localization and Mapping (SLAM), can be used to create or enhance digital maps of the warehouse and to locate the carts 102 within the warehouse. This information may be shared between multiple enhanced carts 102 in the warehouse, so that they continually or periodically receive updated information about changes in the warehouse.”  Emphasis added.  Hamilton teaches a first autonomous warehouse cart amongst a plurality of autonomous warehouse carts navigating via a costmap where they cooperatively work together to facilitate greater transport efficiencies, as field / environment information is relayed back to a cloud-based server system as the  autonomous warehouse carts encounter events, obstacles and / or structures.)

However, Hamilton’s autonomous warehouse carts do not teach or suggest detecting, by the first autonomous cart, a change in the environment with respect to the map while navigating through the environment, the change being at least one of an alteration in visual appearance of the environment with respect to the map or a discovery of a new portion of the environment not represented in the map; and
transmitting, by the server, the updated map to at least one of the first autonomous cart or a second autonomous cart. 

Watts, on the other hand, discloses detecting, by the first autonomous cart, a change in the environment with respect to the map while navigating through the environment, the change being at least one of an alteration in visual appearance of the environment with respect to the map or a discovery of a new portion of the environment not represented in the map (see ¶0035 - ¶0036, ¶0146 - ¶0147, and ¶0159 - ¶0160, "The robot can remap the space periodically and/or after detecting changes in part or all of the space.”)
While Hamilton’s autonomous warehouse carts teach inter-cart communication respective to a network and / or cloud server (see Figs. 2A - 2B, 4, and ¶0047 - ¶0048), Watts provides more clarification in transmitting, by the first autonomous cart, a representation of the change to the server.  (See ¶0116 - ¶0118, Watts suggests autonomous cart can relay field / environment information back to cloud-based server system when it encounters events, obstacles and / or structures which make an area impassable.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Hamilton’s autonomous warehouse carts with environment visual inspection and visual environment differentiation analytics, as taught 

As to Claim 18, (New) 
Modified Hamilton the method of claim 4, further comprising:
determining a first path of motion to navigate through the environment, the, first path of motion comprising a first motion and a second motion (see ¶0007. In particular see ¶0009, Hamilton teaches a first path motion associated or defined by characteristics of first person traversing warehouse, and then path is subsequently associated with second person traversing warehouse);
determining a cost of the first motion using the costmap (see ¶0010, “identifying an obstacle in a path of the first cart.”  See ¶0047 - ¶0048, costmap);
determining a cost of the second motion using the costmap (see ¶0047 - ¶0048, defines costmap for plurality of motions); and
determining a total cost of the first path of motion.  (See ¶0047 - ¶0048, defines total cost for plurality of motions.)

As to Claim 22, (New) 
Modified Hamilton substantially discloses the method of claim 4, wherein detecting the change comprises detecting the change using one or more cameras.   (See ¶0011, “plurality of overhead cameras adapted to monitor the plurality 

Allowable Subject Matter
Claims 19 - 21 would be allowable if rewritten to overcome the rejections under 35 U.S.C. § 103 set forth herein above.

Conclusion                                                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661